Citation Nr: 1702407	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  99-19 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976 and from November 1976 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2002 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a Travel Board hearing before the undersigned in March 2000. A transcript of the hearing is associated with the claims files.

The Board remanded the issue on appeal for additional development most recently in April 2012. The requested directives have been substantially complied with and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities when considering his education, special training and employment history. 


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107; (West 2014) 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.3 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). However, in light of the fully favorable decision as to the issue of entitlement to TDIU, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16 (a). For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16 (a). 

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. See 38 C.F.R. § 4.16 (b). The Board does not have the authority to assign an extraschedular TDIU in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). Rating boards will refer to the Director of the Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).

The Board may review the decision of the Director with regard to entitlement to a TDIU under 38 C.F.R. § 4.16 (b) and make an independent determination on this matter. See Anderson v. Shinseki, 22 Vet. App. 423 (2009). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16 (b).

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16 (a). The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

Since March 1, 1991 forward, the Veteran has been service-connected for low back spondylotic spondylisthesis rated as 40 percent disabling. Since June 30, 2004 forward, the Veteran has been service-connected for radiculopathy, of the right lower extremity associated with spondylotic spondylisthesis rated as 10 percent disabling, for a combined evaluation of 50 percent. Since May 18, 2009 forward, the Veteran has been service-connected for posttraumatic stress disorder (PTSD) rated as 30 percent disabling, for a combined evaluation of 60 percent. Since May 13, 2016 forward, the Veteran has been service-connected for tinnitus rated as 10 percent disabling, for a combined evaluation of 70 percent. 

The Board notes a supplemental statement of the case (SSOC) was not issued after the November 2016 rating decision granting service connection for tinnitus, and as a result the Veteran meets the schedular criteria for TDIU from May 13, 2016 forward. Prior to May 13, 2016, the Veteran did not meet the schedular criteria and as discussed above entitlement to benefits is considered on an extraschedular basis under 38 C.F.R. § 4.16 (b), for the period, referring the claim to the Director of VA's Compensation and Pension Service for a determination.   

Based on the Veteran's low back spondylotic spondylisthesis, right lower extremity radiculopathy, and PTSD the Boards finds the Veteran is factually unable to engage and maintain substantially gainful employment. The Board recognizes this appeal has been ongoing for a long time, prior to May 13, 2016, the Veteran did not meet the schedular criteria for TDIU and the case was referred for extraschedular consideration in June 2009, April 2010 and November 2015. Presented with the Social Security Administration (SSA) determination that the Veteran has been disabled since June 23, 1989, and numerous documents reflecting his inability to secure or follow substantially gainful employment in occupations which he had experience supports that the Veteran is unable to engage and maintain substantially gainful employment as a result of his service-connected disabilities. 

The Board notes evidence of record suggests the Veteran's ability to engage in sedentary employment. See September 2008 VA examination. However, we recognize the Veteran has no such experience, engaging in sedentary employment, and that the September 2008 VA examiner questioned whether the Veteran's pain medication prescribed for his low back may interfere with any type of employment, including sedentary work. Further, the Board questions whether the Veteran could safely commute to an occupation. There is no indication the Veteran could walk or take mass transit to employment, and if such is possible the AOJ has not presented information of such. 

In addition, the Board notes that the Veteran experienced a post-service accident to his low back; however, the AOJ has not attempted to deny service connection for injuries as a result of the Veteran's post-service low back accident. To the contrary, service connection was granted for right lower extremity radiculopathy effective June 2004 as a result of the Veteran's ongoing symptoms relating to his low back. 

Here, whether this particular case is adjudicated as extraschedular or schedular the result is the same. The Board finds the Veteran is unable to obtain or retain substantially gainful employment as a result of his service-connected disabilities. The Board has considered the Central Office determinations as to extraschedular TDIU from August 2009, June 2010 and April 2016 and disagrees with the Director's opinions and findings, as the evidence demonstrates the Veteran is unable to obtain or maintain substantially gainful employment. As such, entitlement to TDIU is warranted.


ORDER

Entitlement to TDIU is granted, subject to regulations applicable to the payment of monetary benefits. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


